In a proceeding pursuant to section 16-102 of the Election Law, inter alia, to validate petitions designating petitioner as a candidate in the Republican Primary Election to be held on March 25, 1980 for delegates and alternate delegates to the 1980 Republican National Convention from the Eighth Congressional District, petitioner appeals from a judgment of the Supreme Court, Queens County, dated March 4, 1980, which dismissed the petition. Judgment affirmed, without costs or disbursements. Upon argument of this appeal, the parties stipulated that the designating petitions would not be valid unless at least 111 signatures invalidated at Special Term were found to be valid by this court. Upon our review, we do not find a sufficient number of valid signatures among those invalidated so as to warrant disturbing Special Term’s determination. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.